Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of this 31st day of January, 2008 (the “Effective Date”), by
and among TICC CAPITAL CORP., a Maryland corporation (f/k/a/ Technology
Investment Capital Corp.) (the “Borrower”), the Lenders (as defined in the
Credit Agreement defined below) and ROYAL BANK OF CANADA, as agent (in such
capacity, the “Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Agent are all parties to that certain
Amended and Restated Credit Agreement dated as of April 11, 2006, as amended by
First Amendment to Amended and Restated Credit Agreement dated May 7, 2007 and
as amended by Second Amendment to Amended and Restated Credit Agreement dated
June 28, 2007 (as may be further amended, modified, supplemented or restated,
the “Credit Agreement”); and

WHEREAS, the Borrower has requested, and the Lenders and the Agent have agreed,
subject to the terms hereof, to amend the Credit Agreement as otherwise more
fully set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement, and further agree as follows:

1. Amendments

(a) Article 1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:

“Adjusted Market Value” means as of any date for any Transaction Asset, the
Market Value determined without regard to the proviso contained in the
definition thereof.

“Adjusted Total Transaction Assets” means, at any time of determination, the sum
of (a) the aggregate Adjusted Market Value of all Transaction Assets plus
(b) the aggregate Adjusted Market Value of subordinated debt and any other debt
investments (excluding for all purposes the Falcon Communications, Inc. and Genu
Tec Business Solutions, Inc. Transaction Assets).

“Charged-off Ratio” means, with respect to any calendar month, the percentage
equivalent of a fraction, calculated as of the last day of such calendar month,
(a) the numerator of which is equal to the excess of (i) the aggregate Adjusted
Total Transaction Assets



--------------------------------------------------------------------------------

that became Charged-Off Transaction Assets during such month over (ii) the
aggregate amount of recoveries received during such month with respect to the
Adjusted Total Transaction Assets that became Charged-Off Transaction Assets and
(b) the denominator of which is equal to the decimal equivalent of a fraction
(i) the numerator of which is equal to the sum of (A) the Adjusted Total
Transaction Assets as of the first day of such calendar month plus (B) the
Adjusted Total Transaction Assets as of the last day of such calendar month and
(ii) the denominator of which is 2.

“Charged-Off Transaction Asset” means a Total Transaction Asset:

(i) that is more than ninety (90) days past due with respect to any interest or
principal payment,

(ii) for which the Transaction Obligor has filed for bankruptcy protection, is
insolvent or is generally unable to meet its financial obligations;

(iii) for which the Transaction Obligor has suffered any other change which has
a Material Adverse Effect on its viability as an ongoing concern,

(iv) which has been placed on non-accrual, or

(v) that has been sold for less than its outstanding loan balance upon
foreclosure or upon exercise of remedies, provided that only the portion of the
loan not recovered in such sale will be deemed “Charged-Off” for purposes of
this clause.

“Default Ratio” means, with respect to any calendar month, the percentage
equivalent of a fraction, calculated as of the last day of such calendar month,
(a) the numerator of which is equal to the aggregate Adjusted Market Value of
all Defaulted Transaction Assets for such month and (b) the denominator of which
is equal to the decimal equivalent of a fraction (i) the numerator of which is
equal to the sum of (A) the Adjusted Total Transaction Assets as of the first
day of such calendar month plus (B) the Adjusted Total Transaction Assets as of
the last day of such calendar month and (ii) the denominator of which is 2.

“Defaulted Transaction Asset” means any Total Transaction Asset (other than a
Charged-Off Transaction Asset) that is more than sixty (60) days past due with
respect to any interest or principal payment.

“Risk Rating” means the credit grading system to monitor the quality of the
Borrower’s debt investment portfolio as set forth below, as may be amended from
time to time by the Borrower in its sole discretion, upon five (5) days notice
to the Agent:

 

Rating

  

Summary Description

1

   Trending ahead of expectations



--------------------------------------------------------------------------------

2

   Full return of principal and interest is expected

3

   Requires closer monitoring, but full repayment of principal and interest is
expected

4

   Some reductions of interest income is expected, but no loss of principal is
expected

5

   Some loss of principal is expected

“Rolling Three-Month Charged-Off Ratio” means, as of the last day of any
calendar month, the percentage equivalent of a fraction (a) the numerator of
which is equal to the sum of the Charged-Off Ratio for such month and for each
of the two preceding months (or such lesser number of Charged-Off Ratios as are
available) and (b) the denominator of which is equal to 3 (or the corresponding
number of Charged-Off Ratios available if less than 3).

“Rolling Three-Month Default Ratio” means, as of the last day of any calendar
month, the percentage equivalent of a fraction (a) the numerator of which is
equal to the sum of the Default Ratio for such month and for each of the two
preceding months (or such lesser number of Default Ratios as are available) and
(b) the denominator of which is equal to 3 (or the corresponding number of
Default Ratios available if less than 3).

“Third Amendment Effective Date” means January 31, 2008.

“Tangible Net Worth” means the value of total assets of the Borrower (including
leaseholds and leasehold improvements and reserves against assets but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses, and other like intangibles, and monies due
from Affiliates, officers, directors, employees, shareholders, members or
managers) less Total Liabilities, including but not limited to accrued and
deferred income taxes.

“Total Liabilities” means the sum of current liabilities of the Borrower plus
long term liabilities.

“Total Transaction Assets” means, at any time of determination, the sum of
(a) the aggregate Market Value of all Transaction Assets plus (b) the aggregate
Market Value of subordinated debt and any other debt investments (excluding for
all purposes the Falcon Communications, Inc. and Genu Tec Business Solutions,
Inc. Transaction Assets).

(b) Article 1 of the Credit Agreement is hereby amended by deleting the
definitions of “Market Value”, “Maturity Date”, and “Termination Date” in their
entirety and substituting in lieu thereof the following:

“Market Value” means:



--------------------------------------------------------------------------------

(a) with respect to any Transaction Asset that does not constitute a Bank Loan,
(i) until the date as of which a valuation is provided with respect to such
Transaction Asset pursuant to a Quarterly Valuation Report, 100% of the
outstanding principal balance of such Transaction Asset, and (ii) from and after
such date, the amount designated as the “Market Value” for such Transaction
Asset pursuant to the most recent Quarterly Valuation Report (without giving
effect to any warrants or equity issued in connection with any Transaction
Asset),

(b) with respect to any Transaction Asset that constitutes a Bank Loan, the
market value of such Bank Loan as determined by an Approved Dealer, selected by
the Borrower pursuant to Section 8.3, to the extent such Approved Dealer either
(i) serves as the administrative agent with respect to such Bank Loan, or
(ii) is approved by the Agent in its reasonable determination. Any such
determination by an Approved Dealer shall be marked at the lower of the purchase
price, bid or par.

; provided, however, that the value attributed to a particular Transaction Asset
will be deemed zero upon the occurrence and continuance of one of the following
events with respect thereto:

(x) there shall have occurred and be continuing with respect to any such
Transaction Asset a payment default which has remained uncured for more than 60
days with respect to any interest or principal payments, or

(y) with respect to subsections (a) and (b) above, ten (10) Business Days after
any Transaction Asset receives a Risk Rating of a 4 or 5.

“Maturity Date” means, with respect to each Loan, the date one year after the
date on which the initial advance of the Loan was made; provided that in no
event shall the Maturity Date extend beyond the Termination Date; provided
further that the Maturity Date with respect to any existing Loan for which the
initial advance was made prior to the Third Amendment Effective Date shall be
the Termination Date.

“Termination Date” means January 29, 2009.

(c) Article II of the Credit Agreement is hereby amended by adding the following
new Section 2.10 at the end of such Article:

“Section 2.10 Amendment Fee.

Borrower shall pay to Agent for the account of each Lender in accordance with
its Commitment Percentage, an amendment fee for the Third Amendment equal to
0.25% calculated on the Commitment. The amendment fee shall accrue at all times
from the Third Amendment Effective Date to the Termination Date, including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter, commencing with March 31, 2008, and on the



--------------------------------------------------------------------------------

Termination Date and the Maturity Date. The amendment fee shall be calculated
quarterly in arrears (based upon the average daily Commitment during such
month).”

(d) “Section 9.1 Portfolio Covenants.

The Borrower shall not permit:

(a) the ratio of the aggregate Market Value of all Secured Transaction Assets to
the aggregate Market Value of all Transaction Assets to fall below 75%;

(b) the weighted average maturity of all Transaction Assets to exceed five
years;

(c) the weighted average coupon rate with respect to all Transaction Assets to
be less than a rate equal to the sum of 4% plus the Five Year Treasury Rate;

(d) the outstanding principal amount of all Loans to exceed the Borrowing Base
Amount;

(e) commencing March 31, 2008 and for each calendar quarter thereafter, its
Tangible Net Worth to be less than the sum of (i) 85% of the Tangible Net Worth
set forth in the audited statements for the fiscal year ended December 31, 2007
delivered pursuant to Section 8.2 plus (ii) an amount equal to 50% of the net
cash proceeds from any equity issuance after December 31, 2007;

(f) commencing March 31, 2008 and on the last day of each month thereafter, the
Rolling Three-Month Default Ratio to exceed 8.0%; or

(g) commencing March 31, 2008 and on the last day of each month thereafter, the
Rolling Three Month Charged-Off Ratio to exceed 5.5%.

(e) Schedule 1 of the Credit Agreement is hereby amended by deleting such
schedule in its entirety and replacing it with Schedule 1 attached hereto.

2. Acknowledgement Regarding Outstanding Loans. The Borrower, the Lenders and
the Administrative Agent hereby acknowledge and agree that as a result of the
assignment executed in connection herewith from the date hereof until
February 28, 2008, not all LIBOR Loans will be pro rata between the Lenders
until the existing LIBOR contracts mature and are repaid or reborrowed.

3. No Other Amendments. Notwithstanding the agreement of the Lenders to the
terms and provisions of this Amendment, the Borrower acknowledges and expressly
agrees that this Amendment is limited to the extent expressly set forth herein
and shall not constitute a modification of the Credit Agreement or any other
Loan Documents or a course of dealing at



--------------------------------------------------------------------------------

variance with the terms of the Credit Agreement or any other Loan Documents
(other than as expressly set forth above) so as to require further notice by the
Agent or the Lenders, or any of them, of its or their intent to require strict
adherence to the terms of the Credit Agreement and the other Loan Documents in
the future. All of the terms, conditions, provisions and covenants of the Credit
Agreement and the other Loan Documents shall remain unaltered and in full force
and effect except as expressly modified by this Amendment. The Credit Agreement
and each other Loan Document shall be deemed modified hereby solely to the
extent necessary to effect the amendment contemplated hereby.

4. Representations and Warranties. The Borrower hereby represents and warrants
in favor of the Agent and each Lender as follows:

(a) Borrower has the corporate power and authority (i) to enter into this
Amendment and (ii) to do all other acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

(b) This Amendment has been duly and validly executed and delivered by the
Borrower, and such Amendment constitutes the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

(c) The execution and delivery of this Amendment and the performance by the
Borrower under the Credit Agreement and the other Loan Documents to which it is
a party, as amended hereby, do not and will not require the consent or approval
of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower or any of its Subsidiaries which has not already
been obtained, nor is in contravention of or in conflict with the articles of
incorporation or by-laws of the Borrower or any of its Subsidiaries, or any
provision of any statute, judgment, order, or material indenture, instrument,
agreement, or undertaking to the Borrower or any of its Subsidiaries is a party
or by which any of their respective assets or properties is or may become bound.

(d) All of the representations and warranties of the Borrower made under the
Credit Agreement (including, without limitation, all representations and
warranties with respect to the Subsidiaries) and the other Loan Documents are
true and correct in all material respects as of the date hereof, after giving
effect hereto, as if made on the date hereof (except to the extent previously
fulfilled in accordance with the terms hereof and to the extent relating
specifically to a specific prior date).

(e) There does not exist, after giving effect to this Amendment, any Default
under the Credit Agreement.

(f) The diligence information concerning the Borrower delivered to the Agent and
the Lenders prior to the Third Amendment Effective Date is true, correct and
complete in all



--------------------------------------------------------------------------------

material respects and does not omit any material facts known to Borrower
necessary to make such information, taken as a whole, not misleading in light of
the circumstances given.

5. Conditions Precedent; Effective Date. This Amendment shall be effective as of
the First Amendment Effective Date hereof subject to satisfaction of each of the
following conditions precedent:

(a) all of the representations and warranties of the Borrower under Section 4
hereof which are made as of the date hereof, being true and correct in all
material respects;

(b) receipt by the Agent of a fully executed counterpart of an assignment
agreement executed by the Lenders and the Borrower; and

(c) receipt by the Agent of counterparts hereof executed by the Requisite
Lenders and the Borrower.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument.

7. Loan Documents. Each reference in the Credit Agreement or any other Loan
Document to the term “Credit Agreement” shall hereafter mean and refer to the
Credit Agreement as amended hereby and as the same may hereafter be amended.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED IN NEW YORK.

9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Capitalized terms used in this Amendment and not otherwise defined herein are
used as defined in the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed under seal by their duly authorized officers, all as of the day
and year first above written.

 

TICC CAPITAL CORP., as Borrower

By:

 

/s/ Saul B. Rosenthal

Name:

 

Saul B. Rosenthal

Title:

 

President

ROYAL BANK OF CANADA, as Agent

By:

 

/s/ Renuka Gnanaswaran

Name:

 

Renuka Gnanaswaran

Title:

 

Manager, Agency

ROYAL BANK OF CANADA, as Lender

By:

 

/s/ D. W. Scott Johnson

Name:

 

D. W. Scott Johnson

Title:

 

Authorized Signatory

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:

 

/s/ Greg Drabik

Name:

 

Greg Drabik

Title:

 

Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Commitment

Royal Bank of Canada

   $ 75,000,000.00

Branch Banking and Trust Company

   $ 75,000,000.00

Total Commitments

   $ 150,000,000.00